IN THE SUPREME COURT OF TEXAS
                                         444444444444
                                           NO. 13-0978
                                         444444444444

                            JLG TRUCKING, LLC, PETITIONER,
                                                 v.


                             LAUREN R. GARZA, RESPONDENT
            4444444444444444444444444444444444444444444444444444
                             ON PETITION FOR REVIEW FROM THE
                    COURT OF APPEALS FOR THE FOURTH DISTRICT OF TEXAS
            4444444444444444444444444444444444444444444444444444


                                           JUDGMENT


       THE SUPREME COURT OF TEXAS, having heard this cause on petition for review from
the Court of Appeals for the Fourth District, and having considered the appellate record, briefs, and
counsel’s argument, concludes that the court of appeals’ judgment should be reversed.
       IT IS THEREFORE ORDERED, in accordance with the Court’s opinion, that:

               1)      The court of appeals’ judgment is reversed;

               2)      The cause is remanded to the trial court for further proceedings consistent
                       with this Court’s opinion; and

               3)      JLG Trucking, LLC, shall recover, and Lauren R. Garza shall pay, the costs
                       incurred in this Court.

       Copies of this Court’s judgment and opinion are certified to the Court of Appeals for the
Fourth District and to the District Court of Zapata County, Texas, for observance.




                       Opinion of the Court delivered by Justice Lehrmann
April 24, 2015
 **********




      2